                       Case 19-18840               Doc    Filed 08/13/19         Entered 08/13/19 16:33:39                    Desc Main
Fill in this information to identify the case:
                                                              Document           Page 1 of 3
Debtor 1              Thomas Kelm

Debtor 2              Julie Kelm
(Spouse, if filing)


United States Bankruptcy Court for the Northern District of Illinois
                                                             (State)


Case number                 19-18840


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                          12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002. 1.


Name of creditor:             Quicken Loans Inc.                                                Court claim no. (if known):             2

Last 4 digits of any number
you use to identify the debtor’s
account:                                                    1690

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

 ■ No
 □ Yes. Date of the last notice:


 Part 1:              Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
indicate that approval in parentheses after the date the amount was incurred.

           Description                                                 Dates incurred                                                  Amount


1.         Late Charges                                                                                                        (1) $
2.         Non-sufficient funds (NSF) fees                                                                                     (2) $
3.         Attorney fees                                               Plan Review 7/8/19                                      (3) $                 150.00
4.         Filing fees and court costs                                                                                         (4) $
5.         Bankruptcy/Proof of claim fees                              Proof of Claim 7/23/19                                  (5) $                 400.00
6.         Appraisal/Broker’s price opinion fees                                                                               (6) $
7.         Property inspection fees                                                                                            (7) $
8.         Tax advances (non-escrow)                                                                                           (8) $
9.         Insurance advances (non-escrow)                                                                                     (9) $
10.        Property preservation expenses. Specify:____________                                                               (10) $
11.        Other. Specify:                                                                                                    (11) $
12.        Other. Specify:                                                                                                    (12) $
13.        Other. Specify:                                                                                                    (13) $
14.        Other. Specify:                                                                                                    (14) $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 1
                    Case 19-18840                 Doc        Filed 08/13/19                  Entered 08/13/19 16:33:39                Desc Main
                                                                 Document                    Page 2 of 3


Debtor 1        Thomas Kelm                                                                           Case Number (if known)     19-18840
                First Name          Middle Name                      Last Name




Part 2.             Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.
Check the appropriate box.

□ I am the creditor.

■ I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.

X       /s/ Kenneth W. Bach                                                                           Date          08/13/2019
        Signature




Print                Kenneth W. Bach                                                          Title   Attorney for Creditor
                     First Name           Middle Name                Last Name




Company              Johnson, Blumberg & Associates, LLC

Address              230 W. Monroe, Ste. 1125
                     Number                  Street

                     Chicago, IL 60606
                     City                                    State               ZIP Code


Contact Phone        312-541-9710                                                           Email     kennethb@johnsonblumberg.com




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
   Case 19-18840       Doc     Filed 08/13/19     Entered 08/13/19 16:33:39        Desc Main
                                   Document       Page 3 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Bankruptcy Matter of:
                                                        Bankruptcy No. 19-18840
Thomas Kelm                                             Judge Pamela S. Hollis (Joliet)
Julie Kelm                                              Chapter: 13
                         Debtors



                                CERTIFICATE OF SERVICE

TO:    Thomas Kelm, 1007 Valley Lane, Lockport, IL 60441
       Julie Kelm, 1007 Valley Lane, Lockport, IL 60441
       Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
       Justin R. Storer, Bauch & Michaels LLC d/b/a Lakelaw, 53 W. Jackson Boulevard, Suite
       1115, Chicago, IL 60604
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

I, Kenneth W. Bach, an attorney, certify that I served the attached Notice of Postpetition
Mortgage Fees, Expenses, and Charges by mailing a copy to the Debtors named above at the
addresses listed above and by depositing the same in the U.S. Mail, first class, postage prepaid at
230 W. Monroe, Chicago, IL 60606 on August 13, 2019. The remaining parties were served by
the CM/ECF electronic noticing system.

                                             /s/ Kenneth W. Bach
                                             Kenneth W. Bach, IL ARDC 6295816
Kenneth W. Bach
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                                  NOTICE:
           THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY
            INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE
